NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN FRANK KARBAN,                           No. 21-15548

                Plaintiff-Appellant,            D.C. No. 2:19-cv-04377-DWL

 v.
                                                MEMORANDUM*
VIVIAN BALTIERRA, Deputy Warden at
Eyman Complex, Cook Unit Prison;
STEVEN BRENNAN, Corrections Office
(Captain) #2304 at Eyman Complex;
CHARLES L. RYAN, Director, Arizona
Department of Corrections; RON LEE,
Security Operations Manager at Arizona
Department of Corrections,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Dominic Lanza, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Arizona state prisoner Stephen Frank Karban appeals pro se from the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment in his 42 U.S.C. § 1983 action alleging constitutional claims. We

review de novo. Hamby v. Hammond, 821 F.3d 1085, 1090 (9th Cir. 2016)

(summary judgment); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(dismissal under 28 U.S.C. § 1915A). We affirm in part, reverse in part, and

remand.

      The district court properly granted summary judgment on Karban’s due

process claim against defendant Brennan because Karban failed to raise a genuine

dispute of material fact as to whether the temporary loss of privileges resulting

from a disciplinary violation that was dismissed through the prison’s

administrative appeal process imposed an atypical and significant hardship. See

Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (under the Due Process

Clause, a prisoner may challenge a state disciplinary action only if it “deprives or

restrains a state-created liberty interest in some ‘unexpected manner’” or “imposes

some ‘atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life’” (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995))).

      However, summary judgment was improper on Karban’s retaliation claim

against defendant Baltierra. The record reflects that, approximately two weeks

after Karban filed a grievance, Baltierra requested Karban be transferred. In the

transfer request, Baltierra stated Karban was “not a yard problem, [and] likes

paperwork.” Additionally, Karban submitted a declaration stating that he had not


                                          2                                    21-15548
had issues with other inmates or staff prior to his transfer. Taking this evidence in

the light most favorable to Karban, a genuine dispute of material fact exists as to

whether Baltierra retaliated against Karban. See Brodheim v. Cry, 584 F.3d 1262,

1269 (9th Cir. 2009) (setting forth elements of a retaliation claim in the prison

context); Bruce v. Ylst, 351 F.3d 1283, 1289 (9th Cir. 2003) (explaining that prison

officials may not rely on an otherwise legitimate penological interest “as a cover or

ruse to silence and punish [an inmate] because he filed grievances”). We reverse

and remand for further proceedings on this claim.

      The district court properly dismissed Karban’s access-to-courts claim

against defendants Ryan and Lee because Karban failed to allege facts sufficient to

establish these defendants caused an actual injury to a nonfrivolous claim. See

Lewis v. Casey, 518 U.S. 343, 349-54 (1996) (setting forth elements of an access-

to-courts claim and explaining that that right of access to the courts is the “right to

bring to court a grievance that the inmate wishe[s] to present,” not a right “to

litigate effectively once in court” (emphasis omitted)).

      Karban’s motion for appointment of counsel (Docket Entry No. 20) is

denied.

      The parties will bear their own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                           3                                     21-15548